Citation Nr: 1647210	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  14-29 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neuropsychiatric disorder (originally claimed as a nervous condition).  

2.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, depressive disorder, anxiety, and dysthymic disorder and to include as secondary to service-connected hallux valgus deformity with callus,.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected hallux valgus deformity with callus.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected hallux valgus deformity with callus.

5.  Entitlement to an increased evaluation in excess of 10 percent for service-connected hallux valgus deformity with callus.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1976 to September 1978.  The Veteran's DD-214 also shows that the Veteran has two years and seven months of prior active service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Initially, the Board notes that it appears as though the Veteran perfected his appeal beyond the sixty day filing deadline.  See 38 C.F.R. § 20.302.  The time limit for perfecting an appeal begins to run on the date the RO mails the SOC to the Veteran, which, in this case, was February 11, 2014.  Nonetheless, the U.S. Court of Appeals for Veterans Claims has held that the filing period for a Substantive Appeal in a claim for VA benefits is not jurisdictional and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet.App. 37, 45 (2009).  Here, the Board finds that VA has waived any issue of timeliness inasmuch as VA has proceeded in such a way as to indicate that the issues remain on appeal.  

The Board notes that the Veteran's psychiatric disability claim was initially characterized by the RO as entitlement to service connection for schizophrenia, chronic, residual type, claimed as nervous condition as secondary to service-connected hallux valgus deformity with callus.  In light of the Veteran's contentions and the evidence of record, the Board has characterized the issue as reflected on the title page to ensure complete consideration of the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).

The Board notes that there is a note in the Veteran's claims file indicating that he withdrew his left foot disability claim.  See November 2014 Appeal Checklist.  However, appeal withdrawals must be in writing, and only an appellant, or an appellant's authorized representative, may withdraw an appeal.  38 C.F.R. § 20.204.  Here, there is no written statement from the Veteran or his representative that he would like to withdraw his appeal, thus the appeal is not deemed withdrawn.  Moreover, the Board notes that this claim was subsequently certified to the Board.  See November 2014 VA Form 8.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The issues of entitlement to service connection for an acquired psychiatric disability, a bilateral knee disability, a low back disability, and an increased evaluation for service-connected left foot hallux valgus deformity with callus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1986 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a neuropsychiatric disorder.  Although the Veteran initiated an appeal of that denial, he did not file a timely Substantive Appeal following the issuance of an April 1987 SOC, and the June 1986 rating decision is therefore final.  

2.  The new evidence received since the April 1987 SOC, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.


CONCLUSION OF LAW

1.  The June 1986 rating decision that denied the claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received and the claim of entitlement to service connection for a nervous condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim that has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In a June 1986 rating decision, the RO considered and denied the Veteran's claim for service connection for a neuropsychiatric disorder (claimed as a nervous condition).  In particular, the RO reviewed the Veteran's service treatment records (STRs) and post-service medical records.  The RO observed that the STRs showed one instance of the Veteran feeling nervous in 1977, and in January 1978, there is a notation of nervous trouble and depression fixed by mental hygiene clinic.  The RO also observed that the Veteran's post-service hospital record shows major depression and dysthymic disorder.  Finding that the condition was not related to the Veteran's period of military service, the RO denied the claim.  The Veteran was notified of the decision and, although the Veteran initiated an appeal of that denial, he did not file a timely Substantive Appeal following the issuance of an April 1987 SOC.  Therefore, the June 1986 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the June 1986 rating decision includes evidence that is both new and material to the claim.  Specifically, the Veteran has been diagnosed with schizophrenia.  See January 2013 VA examination.  Further, the Veteran was diagnosed with an anxiety disorder.  See August 2012 VA treatment record.  Additionally, the Veteran has indicated that his psychiatric disability is secondary to his service-connected hallux valgus deformity.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to an in-service injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for an acquired psychiatric disability (originally claimed as a nervous condition) is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder (originally claimed as a nervous condition) is reopened.


REMAND

A remand is required to obtain Social Security Administration (SSA) records.  In this regard, in a December 1998 VA Form 21-4138, that the Veteran stated that he receives SSA disability benefits for his schizophrenia.  However, SSA medical records are not associated with the claims file.  Nor does it appear that any attempt was made to obtain them.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Board finds that January 2013 VA examination and opinions are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  

The Board notes that the Veteran was examined for his low back, bilateral knees, and acquired psychiatric disabilities, all secondary to his service-connected hallux valgus deformity in January 2013.  

Regarding his bilateral knee and low back disabilities, the examiner opined that the claimed conditions are less likely than not proximately due to or the result of the Veteran's service-connected condition.  In so finding, the examiner stated that medical evidence does not suggest that having bilateral hallux valgus with callus formation could cause bilateral degenerative changes at the knees, nor could it cause degenerative disc disease of the lumbar spine.  The examiner further opined that the Veteran's current conditions are due to normal progression of aging process.  However, she did not provide any rationale to support her opinion that the bilateral knee and lower back disabilities are due to aging, nor did she discuss whether the Veteran's service-connected hallux valgus deformity aggravated the Veteran's conditions.

Similarly, regarding the Veteran's acquired psychiatric disabilities the examiner diagnosed the Veteran with schizophrenia and noted that the Veteran does not have more than one mental disorder diagnosed.  The examiner then opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  In so finding, she stated that the Veteran sought psychiatric care in 1985, seven years after his military discharge.  The examiner then stated that a temporal relationship between the neuropsychiatric disorder and the service-connected physical conditions is not established.  However, the examiner did not opine as to whether the Veteran's psychiatric disability was directly related to his service or his whether his service-connected hallux valgus deformity aggravated his psychiatric disability.  Further, the examiner did not address the additional psychiatric diagnoses of anxiety, depressive disorder, and dysthymic disorder.  See December 2012 VA treatment record; August 2012 VA treatment record.  Additionally, the Board notes that examiner used the DSM-IV criteria to diagnose the Veteran.  A mental disorder diagnosis must conform to the DSM-IV, or, for claims received by or pending before the AOJ on or after August 4, 2014, the DSM-5.  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  Here, the case was certified to the Board in November 2014, thus on remand the examiner should use the DSM-5 criteria. 

Based on the foregoing, the Board finds that the Veteran must be provided with new VA examinations and medical opinions to determine the nature and etiology of the Veteran's current bilateral knee, low back, and acquired psychiatric disabilities.

Further, in the Veteran was provided a VA examination to determine the severity of his service-connected left foot disability.  At that examination, the examiner noted that the Veteran was diagnosed with bilateral hallux valgus with callus formation.  In addition to that diagnosis, the examiner noted that the Veteran had degenerative or traumatic arthritis in multiple joints of the same foot.  However, the examiner did not state whether the Veteran's arthritis is a manifestation of his service-connected left foot disability.  Additionally, the Board notes that the Veteran's service-connected left foot hallux valgus was last examined in January 2013.  Given the foregoing and the record before the Board, the Board finds that the Veteran should be afforded a new VA examination for his service-connected left foot disability.  See Barr, supra; see also Green v. Derwinski, 1 Vet. App. 121   (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Finally, the DD-214 of record shows that the Veteran entered service in June 1976 with two years and seven months of prior active service.  The Veteran's STRs show that his entrance examination was in November 1973.  Thus, it appears that the Veteran has an unverified period of active duty service.  Therefore, on remand, the AOJ should verify any active duty prior to June 1976.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left foot disability, bilateral knee disabilities, low back disability, and acquired psychiatric disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should associate all outstanding available service personnel records, to include any outstanding DD Form(s) 214.

3.  The AOJ should request a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral knee disabilities.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the bilateral knee disability manifested in service or is otherwise casually or etiologically related to his military service.

Further, the examiner should also provide an opinion as to whether it is at least likely as not that any bilateral knee disability was caused or aggravated by the Veteran's service-connected hallux valgus deformity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.    

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the low back disability manifested in service or is otherwise casually or etiologically related to his military service.

Further, the examiner should also provide an opinion as to whether it is at least likely as not that any low back disability was caused or aggravated by the Veteran's service-connected hallux valgus deformity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.  The examiner should address the Veteran's previous diagnoses of anxiety, depression, schizophrenia, and dysthymic disorder.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any acquired psychiatric disability manifested in service or is otherwise casually or etiologically related to his military service.

Further, the examiner should also provide an opinion as to whether it is at least likely as not that any acquired psychiatric disability was caused or aggravated by the Veteran's service-connected hallux valgus deformity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the severity and manifestations of his service-connected left foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  Specifically, the examiner should discuss the finding that the Veteran has arthritis in multiple joints in his left foot.  In particular, the examiner should indicate whether the diagnosis represents a manifestation of, symptomatology attributable to, or is a complication of the Veteran's service-connected left foot hallux valgus.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

8.  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

9.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

11.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


